Citation Nr: 0931821	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left lower extremity radiculopathy associated with 
degenerative disc disease at L4-5.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at L4-5.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2009 rating decision, the RO increased the 
Veteran's evaluation for left lower extremity radiculopathy 
associated with degenerative disc disease at L4-5 from 10 
percent to 20 percent, effective from May 24, 2005, the date 
of his claim.


FINDINGS OF FACT

1.  The Veteran's left lower extremity radiculopathy 
associated with degenerative disc disease at L4-5 is 
characterized by atrophy of the left thigh, an antalgic gait, 
and normal to somewhat diminished reflexes.

2.  The Veteran's degenerative disc disease at L4-5 is 
characterized by a slightly decreased range of motion, and 
pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for left lower extremity radiculopathy associated 
with degenerative disc disease at L4-5 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2009).   

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease at L4-5 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.71a, DCs 5003-5242 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In May 2003, June 2005, and August 2005 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2004 and 
January 2009 rating decisions, February 2007 SOC, November 
2008 SSOC, and January 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a November 2008 letter which VA 
sent to the Veteran.  The VCAA duty to notify was also 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra, in the November 2008 letter.  
In addition, we find that any error the in notice in regards 
to Vazquez-Flores did not adversely affect the essential 
fairness of the adjudication because the letters, rating 
decision, SOC, and SSOCs discussed above, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, the Veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing that his service-connected disability had 
increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis 
which has been established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

DC 8520 provides ratings for paralysis of the sciatic nerve.  
Moderate incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

III.  Factual Background

Dr. W.C., a chiropractor, wrote in November 2003 that the 
Veteran had been seen for consultation with him the previous 
month for central low back pain  which appeared to be a 
chronic condition, with periodic flare-ups.  When it flared 
up, it produced a weakness in the left leg.  The Veteran was 
antalgic upon examination, with marked postural abnormality 
caused by pain and spasm.  X-ray studies showed severe 
degenerative changes at multiple sections of the 
thoracolumbar spine. 

R.S., the Veteran's brother, wrote in January 2004 that he 
had employed the Veteran for two years and that when the 
Veteran was having back problems he would do the least amount 
needed so he did not end up on his back for two or three 
days.  The pain would become so bad at times that he would 
self mediate to try to mask it in order to at least try to 
work.  Sometime this worked but most of the time it did not.  
Mr. S indicated that he kept the Veteran working due to their 
family relationship but that there were some days when he 
should probably not be at work.  He said other contractors 
would probably not hire the Veteran due to his problems.

D.C., a chiropractor, wrote in January 2004 that the Veteran 
had been treated intermittently in his office since 1990, and 
that he should not do heavy work.  The Veteran's lower two 
spinal joints were severely degenerated, and he had left leg 
claudication if he walked more than 100 feet.

J.W.L., D.O., an orthopedist, evaluated the Veteran in April 
2004 and noted that in September 2003 the Veteran began 
experiencing pain radiating from his left lower back around 
to the left groin and down the anterior thigh to his knee.  
He had not previously had these symptoms, and had pain with 
any significant walking of more than approximately 100 feet.  
Bed rest relieved the pain, the pain did not awaken him at 
night, and he denied any numbness or tingling in his left 
leg.  Dr. L observed that the Veteran walked with a mild limp 
and an antalgic gait favoring the left leg.  Examination of 
the low back showed that the iliac crest heights were equal 
and the thoracic lumbar spine showed no asymmetry.  There was 
at least 80 degrees of forward flexion and 10 degrees of 
extension of the thoracic lumbar spine.  Side bending was to 
20 degrees bilaterally, leg lengths were equal, and straight 
leg raising tests were negative in both the sitting and 
supine positions.  His great toe extensor strengths were 
equal and normal bilaterally, and both the patellar and 
Achilles deep tendon reflexes were present and symmetrical.  
There was atrophy of the left thigh and a full range of 
motion of both hips with a negative Patrick's test 
bilaterally.  X-rays showed degenerative changes of the lower 
lumbar spine, including the L4-5, L5, and S1 levels with 
significant degenerative facet disease at these levels.

Dr. L diagnosed the Veteran with chronic low back pain with 
degenerative disc disease and degenerative disease of the 
facet joints, and left sided radicular pain involving the L4 
nerve root distribution, with objective evidence of muscle 
mass of the left quads.

At an August 2004 examination arranged through VA, the 
Veteran reported that he had suffered from low back pain for 
35 years.  The pain was constant, and traveled to his left 
leg and knee.  It was aching, sharp and sticking, and the 
Veteran rated the pain as a ten out of ten in intensity.  The 
pain was elicited by physical activity, came on by itself, 
and could not be relieved.  He said that he did not have 
incapacitation but had difficulty bending and lifting 
moderate weights.  The examiner observed that the Veteran's 
posture and gait were within normal limits.  An examination 
of the thoracolumbar spine revealed no complaints of 
radiating pain on movement, muscle spasms, or tenderness.  
Straight leg raising was negative bilaterally.  The ranges of 
motion of the thoracolumbar spine was 70 degrees flexion, 15 
degrees extension, 26 degrees bilateral lateral flexion, and 
24 degrees bilateral rotation.  The ranges of motion were 
additionally limited by pain, and the pain caused major 
functional impact.  The ranges of motion were not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  There was no ankylosis of the spine and 
there were signs of intervertebral disc syndrome at the 
lumbar spine.

A neurological examination showed L4-L5 spinal nerve 
involvement revealing findings of neuralgia.  There was 
sensory dysfunction with findings of decreased sensation 
dorsum on the left foot.  The lower extremities had function 
within normal limits with normal knee and ankle jerk 
bilaterally.  

In January 2005 the Veteran had a private examination for his 
back at which it was noted that he could walk at 100 foot 
increments before developing pain, alleviated by rest.  He 
could sit for 60 to 90 minutes at a time and could stand for 
30 minute increments.  He drove and assisted with cooking, 
but did not do any yard work, cleaning, or shopping.  On 
examination there was no spinous process tenderness or 
paravertebral spasm, and there was a full range of motion in 
the spine and extremities.  Active and resistive motor 
strength in the lower extremities was near normal to normal.  
The Veteran's gait was slightly antalgic favoring the left 
leg, although this was noted to be minimal.  He did not use 
any assistive device to walk.  The examiner diagnosed 
degenerative arthrosis in the lumbosacral spine with possible 
disc disease and suspected atherosclerotic peripheral 
vascular disease with historical data, possibly consistent 
with iliac artery atherosclerosis with thigh claudication.  
There was clinical evidence of diminished pulsatile flow in 
both lower extremities.

The Veteran's wife wrote in February 2005 that he had 
problems putting on pants, underwear, shoes, and socks.  He 
could not do inside or outside chores other than trying to 
prepare supper.  She did not feel that he could lift more 
than a gallon of milk or that he could kneel.  In addition, 
she wrote that he could walk for 100 feet and that he could 
resume walking after resting for two to four minutes.  His 
sister wrote in February 2005 that he had trouble putting on 
pants and shoes and that he complained that his back hurt too 
much for him to do household and outdoor chores.  She felt 
that the Veteran could walk a couple of blocks and lift five 
pounds without complaining.

K.S., M.D., a private physician, wrote in March 2005 that she 
had treated the Veteran as part of her family practice.  Dr. 
S continued that, despite chiropractic treatments and 
exercise therapy, the Veteran's back condition had continued 
to deteriorate.  She felt that the Veteran was unemployable 
in any line of work.  The treatment notes with her clinic 
indicate that he had left leg pain, atrophy, and numbness to 
his toes.

April 2005 VA treatment notes indicate that the Veteran had 
degenerative joint disease and that he had grossly normal 
gait and motor.  He was able to get in and out of a chair and 
on and off a table without much difficulty.  The diagnosis of 
the Veteran included low back pain with left sided 
radiculopathy.

The Veteran wrote in April 2005 as part of a Social Security 
claim that he had muscle atrophy in his left leg, constant 
numbness in his back, sleep interruptions due to pain, and 
numbness in his left knee into his toes.  Walking caused 
severe shooting pain down his left leg into his toes.  
Sitting and standing for any length of time also increased 
the pain, and he had a hard time getting comfortable.  The 
Veteran's wife did their grocery shopping because he could 
not stand or walk long enough to do it.

The Veteran had another examination arranged through VA in 
August 2005, at which he reported constant pain in the low 
back that traveled to around the left upper leg.  The pain 
was aching, sticking, sharp, burning and crushing, and he 
rated the severity as ten out of ten.  It was elicited by 
stress and physical activities but would also come on by 
itself and was always present.  The pain was relieved by rest 
and alcohol and he could not walk more than a block.  The 
Veteran also reported tingling and numbness in his left leg, 
and his wife did his driving for him.

On examination, radiation of pain on movement and muscle 
spasm were present.  There was paraspinal muscle tenderness 
at L3 and straight leg raising was negative bilaterally.  
Range of motion revealed flexion to 80 degrees with pain at 
75 degrees, extension to 25 degrees with pain at 20 degrees, 
bilateral lateral flexion to 25 degrees with pain at 20 
degrees, and bilateral rotation to 25 degrees with pain at 20 
degrees.  Pain, fatigue, weakness, lack of endurance, and 
incoordination were present and pain was a "major factor."  
Intervertebral disc syndrome examination of C3 through S1 
showed no abnormal sensory deficit, no motor weakness, and no 
abnormal reflexes.  Neurological examination showed normal 
peripheral nerves, normal motor function in the lower 
extremities, and somewhat diminished reflexes in the lower 
extremities.  The examiner concurred with the past diagnosis 
of degenerative arthritis at L4-5 and paralysis of the left 
leg sciatic nerve.  

At December 2006 VA treatment the Veteran complained of back 
pain.  He reported throwing his back out about a week before 
when getting firewood.  He had seen a chiropractor, was given 
exercises, and reported improvement.  The Veteran was 
diagnosed with chronic low back pain with left sided 
radiculopathy.

The Veteran wrote in December 2008 that his back had 
continuously gotten worse and that he had to hire help for 
chores such as yard work, shoveling snow, and repair work, 
moving furniture, and vacuuming.  His left leg had gotten 
weaker and he used a cane most of the time.  He had pain that 
felt like a "toothache" through his left hip and thigh down 
to his knee.  W.C., wrote that he had known the Veteran for 
40 years and that his back had gotten worse over the last 
seven years.  The Veteran used his cane more often than in 
the past, and had given up his hobbies of hunting and 
fishing.

IV.  Analysis

After a careful review of the evidence, the Board finds that 
entitlement to an evaluation in excess of 20 percent for left 
lower extremity radiculopathy associated with degenerative 
disc disease at L4-5 has not been established.  Under 
Diagnostic Code 8520, a 40 percent evaluation, the next 
highest available, requires moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The 
regulations do not define moderate or moderately severe, but 
indicate that a 60 percent evaluation requires severe 
incomplete paralysis of the sciatic nerve and that "severe" 
means there is marked muscle atrophy.  Id.  

The Board notes that at the VA examinations there was normal 
motor function and abnormal sensory function of the lower 
extremities.  Dr. H wrote in January 2004 that the Veteran 
had claudication in his left leg when walking more than 100 
feet.  Dr. L noted in April 2004 that the Veteran had atrophy 
in the left thigh as compared to the right side.  It was 
noted at the January 2005 private examination that he had 
numbness in his left lower extremity and that motor strength 
was 4-5 out of 5.  Balance was adequate, heel and toe 
ambulation was nominal, and gait was slightly antalgic 
favoring the left leg, although that was minimal.  Dr. S 
noted in March 2005 that the Veteran had atrophy in his left 
thigh muscle.  Given that the treatment records clearly show 
that there is atrophy, the Board finds that there is likely 
some degree of motor impairment in the left lower extremity.

In evaluating whether the incomplete paralysis of the sciatic 
nerve is moderate or moderately severe, the Board notes that 
the record shows that the reflexes in the left lower 
extremity were normal in April 2004 and somewhat diminished 
in August 2005.  At April 2005 VA treatment no edema was 
noted in the lower extremities and the Veteran's gait was 
grossly normal.  He was able to get in and out of a chair and 
on and off the table without difficulty.  It was noted at 
December 2006 VA treatment that the Veteran was using a cane 
for stability when walking.  The Board concludes that the 
overall disability picture of the left lower extremity 
radiculopathy associated with degenerative disc disease is 
moderate rather than moderately severe.  Therefore, the 
Veteran does not qualify for an evaluation in excess of 20 
percent under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.

In addition, the Veteran does not qualify for a 20 percent 
evaluation for degenerative disc disease at L4-5 under DC 
5242, degenerative arthritis of the spine, because the 
medical evidence of record does not show that he has forward 
flexion greater than 30 degrees but not greater than 60 
degrees.  At the August 2004 examination, he had 70 degrees 
of flexion, at the January 2005 examination there was a full 
range of motion, and at the August 2005 examination there was 
80 degrees of flexion.  Furthermore, the record does not show 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  
He does not qualify for an evaluation of 20 percent under DC 
5003, arthritis, degenerative, because he already has a 
compensable evaluation for limitation of motion of the 
thoracolumbar spine.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the Veteran has as a result of his service-connected 
degenerative disc disease at L4-5, but the current disability 
evaluations contemplate these limitations.  Therefore, an 
evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected disabling left lower 
extremity radiculopathy associated with degenerative disc 
disease at L-5 and for degenerative disc disease at L4-5, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time since May 24, 2005, 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the 
claim for higher evaluations for left lower extremity 
radiculopathy associated with degenerative disc disease at L-
5, and for degenerative disc disease at L4-5.  Therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
lower extremity radiculopathy associated with degenerative 
disc disease at L-5 is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at L-5 is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


